





Lee Delaney

EMPLOYMENT AGREEMENT
AGREEMENT dated as of January 30, 2020 between Lee Delaney, whose address is 25
Research Drive, Westborough MA 01581 (“Executive”), and BJ’s Wholesale Club,
Inc., a Delaware corporation, whose principal office is 25 Research Drive,
Westborough, Massachusetts (“Employer” or “Company”).
W I T N E S S E T H
WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed by the Company;
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the sufficiency of which is acknowledged by each party, and intending to
be legally bound hereby, the Company and the Executive agree as follows:
1.     Employment and Duties.
1.1     Employment. Commencing on February 2, 2020 (the “Effective Date”), the
Company agrees to employ the Executive and the Executive agrees to be employed
by the Company subject to the terms set forth herein. The previous employment
agreement between Executive and the Company, dated as of May 2, 2016, is
terminated and is of no further force or effect.
1.2    Duties. As of the Effective Date, the Executive shall serve the Company
and BJ’s Wholesale Club Holdings, Inc. as Chief Executive Officer to serve in
such capacity or other capacities consistent therewith, as the most senior
executive officer of the Company and BJ’s Wholesale Club Holdings, Inc., as
designated by the Board of Directors of BJ’s Wholesale Club Holdings, Inc. (the
“Board of Directors”) from time to time. During the term of this Agreement, the
Executive shall serve the Company faithfully, diligently and to the best of
his/her ability and shall devote substantially all of his/her business time,
energy and skill to the affairs of the Company as necessary to perform the
duties of his/her position, and he/she shall not assume a position in any other
business without the express written permission of the Board of Directors;
provided that the Executive may upon disclosure to the Board of Directors: (i)
serve as a member of not more than one for-profit board of directors so long as
the Executive receives prior written permission from the Board of Directors (it
being acknowledged that the Executive has received such permission to serve on
the board of directors of PDC Brands), (ii) serve in any capacity with
charitable or not-for-profit enterprises so long as there is no material
interference with the Executive’s duties to the Company and (iii) make passive
investments where the Executive is not obligated or required to, and shall not
in fact, devote any managerial efforts. The Company shall have the right to
limit the Executive’s participation in any of the foregoing endeavors if the
Board of Directors believes, in its sole and exclusive discretion, that the time
being spent on such activities infringes upon, or is incompatible with, the
Executive’s ability to perform the duties under this Agreement.





--------------------------------------------------------------------------------





2.    Compensation and Benefits.
2.1    Base Salary. The Executive shall receive a Base Salary at the rate of
$1,200,000 per year. Such Base Salary shall be subject to periodic adjustment
from time to time as determined by the Board of Directors in its sole
discretion. Base Salary shall be payable in such manner and at such times as the
Company shall pay base salary to other similarly situated the executive
employees.
2.2    Policies and Fringe Benefits. The Executive agrees to abide by the rules,
regulations, instructions, personnel practices and policies of the Company and
any changes therein that may be adopted from time to time by the Company. The
Executive shall be eligible to participate in all benefit programs that the
Company establishes and makes available to all of its executives on such terms
as the Board of Directors shall determine, if any, to the extent that the
Executive meets the eligibility requirements to participate as set forth in the
applicable plan or policy. Nothing herein limits the Company’s right to modify,
change, limit eligibility, or discontinue any plan or policy at any time, with
or without prior notice.
2.3    Reimbursement of Expenses. The Company shall reimburse the Executive for
all reasonable and appropriate travel, entertainment and other expenses incurred
or paid by the Executive in connection with, or related to, the performance of
his/her responsibilities or services under this Agreement, in accordance with
policies and procedures, and subject to limitations, adopted by the Company from
time to time.
2.4    Withholding. All salary and other compensation payable to the Executive
pursuant to this Agreement shall be subject to applicable taxes and
withholdings.
3.    Termination of Employment and Benefits upon Termination.
3.1    General. The Executive’s employment pursuant to this Agreement shall
terminate upon the earliest to occur of (i) the Executive’s death, (ii) a
termination by reason of disability, (iii) a termination by the Company with or
without Cause, or (iv) a termination by the Executive. Whenever the Executive’s
employment shall terminate, and regardless of the reason for such termination,
effective that same date he/she shall resign all offices, appointments and/or
other positions the Executive may hold with the Company including, but not
limited to, any parent corporation, subsidiaries or divisions of the Company or
any such parent.
3.2    Termination Due to Death. The Executive’s employment shall automatically
terminate upon the date of the Executive’s death. No compensation or other
benefits shall be payable to or accrue to the Executive hereunder except as
follows:
(a)     (i)    all amounts earned but unpaid hereunder through the date of
termination with respect to salary and vested but unused vacation; (ii) to the
extent not already paid, any amounts to which the Executive is entitled under
the Company’s annual incentive compensation plan for the fiscal year ended
immediately prior to the date of termination; (iii) his/her vested account
balance under the BJ’s Wholesale Club, Inc. 401(k) Savings Plan for Salaried
Employees; and (iv) any unreimbursed expenses incurred in accordance with
Company policy (collectively, “Earned Obligations”);
(b)    any amounts the Executive would have been entitled to receive under the
Company’s annual incentive compensation plan had the Executive remained employed
by the Company until the end of the fiscal year during which the termination of
employment occurs





--------------------------------------------------------------------------------





(prorated for the period of active employment during such fiscal year). All such
amounts, if any, will be paid to the Executive’s estate at the same time as
other incentive compensation plan payments for the year in which the termination
occurs are paid; and
(c)    any payments or benefits under other plans of the Company to the extent
such plans provide for benefits following the Executive’s death.
3.3    Termination Due to Disability. The Executive’s employment may be
terminated by reason of the Executive’s disability, upon notice to the
Executive, in the event of the inability of the Executive to perform his/her
duties hereunder by reason of disability, whether by reason of injury (physical
or mental), illness (physical or mental) or otherwise. For purposes of this
Agreement, a disability is defined as the occurrence when the Executive is
incapacitated for a continuous period exceeding one hundred twenty (120) days,
as certified by a physician selected by the Executive and the Company in good
faith. No compensation or other benefits shall be payable to or accrue to the
Executive hereunder except as follows:
(a)    all Earned Obligations;
(b)    any amounts the Executive would have been entitled to receive under the
Company’s annual incentive compensation plan had the Executive remained employed
by the Company until the end of the fiscal year during which the termination of
employment occurs (prorated for the period of active employment during such
fiscal year). All such amounts, if any, will be paid at the same time as other
incentive compensation plan payments for the year in which the termination
occurs are paid; and
(c)    any payments or benefits under other plans of the Company to the extent
such plans provide for benefits following a termination of employment due to
disability.
3.4    Termination by the Company for Cause or by the Executive. The Company may
terminate the Executive’s employment at any time for Cause by providing the
Executive notice of such termination. For the purpose of this Agreement,
termination by the Company for Cause shall refer to the Company’s termination of
the Executive’s employment because it has determined, in its sole and exclusive
discretion, that he/she has: (i) refused or failed to devote his/her full normal
working time, skills, knowledge, and abilities to the business of the Company
and in promotion of its interests or he/she has failed to fulfill directives of
the Board of Directors; (ii) engaged in activities involving dishonesty, willful
misconduct, willful violation of any law, rule, regulation or policy of the
Company or breach of fiduciary duty; (iii) committed larceny, embezzlement,
conversion or any other act involving the misappropriation of the Company’s
funds or property; (iv) been convicted of any crime which reasonably could
affect in an adverse manner the reputation of the Company or the Executive’s
ability to perform his/her duties hereunder; (v) been grossly negligent in the
performance of his/her duties; or (vi) materially breached this Agreement
including, but not limited to, his/her obligations set forth in Sections 4 and 5
below. If the Executive’s employment terminates pursuant to this Section 3.4 by
the Company for Cause or by reason of the Executive’s resignation at any time,
the Executive shall only receive the Earned Obligations, if any, through his/her
termination date. Nothing herein waives any rights the Company may have for
damages or equitable relief.
3.5    Termination by the Company Without Cause. The Company may terminate the
Executive’s employment without Cause at any time effective upon the Executive’s
receipt of notice of such termination. No compensation or other benefits shall
be payable to or accrue to the Executive in the event of his/her termination
without Cause except as follows:





--------------------------------------------------------------------------------





(a)    all Earned Obligations;
(b)    In the event of such termination, then subject to the Executive entering
into a binding and irrevocable release of claims and separation agreement
prepared by the Company and the expiration on or before the 60th day after the
Executive’s separation from service of any period during which the Executive is
entitled to revoke the release, the Executive shall be eligible on such sixtieth
(60th) day to receive:


(1) an amount equal to the sum of (A) Base Salary for a period of twelve (12)
months after termination and (B) target Annual Cash Bonus, payable in
substantially equal installments over such twelve month period in such manner
and at such times as the Executive’s Base Salary was being paid immediately
prior to such termination; provided, that such amount shall be paid in a lump
sum, on such date on which the first such installment otherwise would have been
payable, respecting any such termination occurring upon or following the
occurrence of a Change in Control (as defined in the Option Plan; and further
provided that such Change in Control also satisfies Treasury Regulation
Section 1.409A-3(i)(5));
(2) an amount equal to the difference between the Executive’s actual COBRA
premium costs and the amount the Executive would have paid had the Executive
continued coverage as an employee under the Company’s applicable health plans
without regard to the pre-tax benefits the Executive would have received under
the BJ’s Wholesale Club, Inc. Flexible Benefits Plan provided that the Executive
elects to continue to participate in the Company’s medical and/or dental plans
for team members pursuant to a valid COBRA election (and if and only if such
participation is legally and contractually permissible) and provided, however,
that the Company’s obligations under this clause 3.5(b)(2) shall (A) not extend
beyond the first anniversary of the date hereof, (B) be eliminated if the
Executive discontinues COBRA benefits or (C) be reduced or eliminated to the
extent that the Executive receives similar coverage and benefits under the plans
and programs of a subsequent employer or entity or becomes eligible for similar
coverage under a spouse’s employer;
(3) if and only if such termination of employment occurs on or after July 1 of a
fiscal year, any amounts the Executive would have been entitled to receive as
Annual Cash Bonus had the Executive remained employed by the Company until the
end of such fiscal year (prorated based on the number of days employed during
such fiscal year). All such amounts, if any, will be paid at the same time as
the Annual Cash Bonus would have been paid for the year in which the termination
occurs are paid; and
(c)     payments or benefits under other plans of the Company to the extent that
the plans provide for benefits following a termination of employment.
Notwithstanding the foregoing, the payments and benefits described in Section
3.5(b) above shall immediately terminate, and the Company shall have no further
obligations to the Executive with respect thereto, in the event that the
Executive (i) becomes employed by Wal-Mart Stores, Inc., Costco Wholesale
Corporation, Sam’s Club, or any of their respective subsidiaries or affiliates;
or (ii) breaches any provision of Sections 4 or 5 of this Agreement.





--------------------------------------------------------------------------------





“Change in Control” shall have the meaning provided in the Second Amended and
Restated 2011 Stock Option Plan of Beacon Holding, Inc.


3.6    Special Rules Applicable to Deferred Compensation.


Notwithstanding anything herein to the contrary, Sections 3.3(a), 3.3(c), 3.4,
3.5(a) and 3.5(c) shall be construed and applied so that the time of payment of
any amount constituting the deferral of compensation, within the meaning of
Section 409A(d) of the Code and the regulations issued thereunder, shall be
determined in accordance with the plan or other arrangement providing such
payment and shall not be accelerated as a result of the Executive’s disability
or termination of employment to which this Agreement applies.


4.    Non-Competition and Non-Solicitation.
4.1    Restricted Activities. While the Executive is employed by the Company and
for a period of twenty-four (24) months after the termination or cessation of
such employment for any reason, the Executive will not directly or indirectly:


(a)    Engage in any activity (whether as owner, partner, officer, director,
employee, consultant, investor, lender or otherwise, except as the holder of not
more than 1% of the outstanding stock of a publicly-held company) for Wal-Mart
Stores Inc., Costco Wholesale Corporation, or Target Corporation, or any of
their respective subsidiaries or affiliates (including, without limitation,
Sam’s West, Inc. and Sam’s East, Inc. and any successors thereof) (such
companies, the “Named Competitors”), or any other person or entity that competes
with the Company with respect to any business or activity of the Company entered
into by the Company after the Effective Date; or


(b)    Either alone or in association with others (i) solicit, or permit any
organization directly or indirectly controlled by the Executive to solicit, any
employee of the Company to leave the employ of the Company, or (ii) solicit for
employment, hire or engage as an independent contractor, or permit any
organization directly or indirectly controlled by the Executive to solicit for
employment, hire or engage as an independent contractor, any person who was
employed by the Company at the time of the termination or cessation of the
Executive’s employment with the Company; provided that this clause (ii) shall
not apply to the solicitation, hiring or engagement of any individual whose
employment with the Company has been terminated for a period of six (6) months
or longer at the time of such solicitation, hiring or employment.
4.2    Consideration. The Executive understands and agrees that the Executive
will not receive cash payments in exchange for the Executive’s compliance with
the restrictions set forth in Section 4.1(a), but rather will receive as
specific consideration for such promised compliance the cash sign-on bonus set
forth in the offer letter from the Company to dated as of the date hereof,
subject to the terms applicable to such cash sign-on bonus stated therein, which
are incorporated herein by reference. The Executive agrees that such sign-on
bonus and other valuable consideration provided in this Agreement constitute
sufficient consideration to support the restrictions set forth in Section 4.1.


4.3    Extension of Restrictions. If the Executive violates the provisions of
Section 4.1, the twenty-four (24) month period referred to in Section 4.1 shall
recommence and the Executive shall continue to be bound by the restrictions set
forth in Section 4.1 until a period of twenty-four (24) months has expired
without any violation of such provisions.





--------------------------------------------------------------------------------







4.4    Interpretation. If any restriction set forth in Section 4.1 is found by
any court of competent jurisdiction to be unenforceable because it extends for
too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable.


4.5    Equitable Remedies. The restrictions contained in this Section 4 are
necessary for the protection of the business and goodwill of the Company and are
considered by the Executive to be reasonable for such purpose. The Executive
agrees that any breach of this Section 4 is likely to cause the Company
substantial and irrevocable damage which is difficult to measure. Therefore, in
the event of any such breach or threatened breach, the Executive agrees that the
Company, in addition to such other remedies which may be available, shall have
the right to obtain an injunction from a court restraining such a breach or
threatened breach and the right to specific performance of the provisions of
this Section 4, and the Executive hereby waives the adequacy of a remedy at law
as a defense to such relief.


5.    Proprietary Information.
5.1    Proprietary Information.


(a)    The Executive agrees that all information, whether or not in writing, of
a private, secret or confidential nature concerning the Company’s business,
business relationships or financial affairs (collectively, “Proprietary
Information”) is and shall be the exclusive property of the Company. By way of
illustration, but not limitation, Proprietary Information may include
inventions, products, processes, methods, techniques, formulas, compositions,
compounds, projects, developments, plans, research data, financial data,
personnel data, computer programs, customer and supplier lists, and contacts at
or knowledge of customers or prospective customers of the Company. The Executive
will not disclose any Proprietary Information to any person or entity other than
employees of the Company or use the same for any purposes (other than in the
performance of his/her duties as an employee of the Company) without written
approval by an executive officer of the Company, either during or after his/her
employment with the Company, unless and until such Proprietary Information has
become public knowledge without fault by the Executive.
(b)    The Executive agrees that all files, letters, memoranda, reports,
records, data, sketches, drawings, laboratory notebooks, program listings, or
other written, photographic, or other tangible material containing Proprietary
Information, whether created by the Executive or others, which shall come into
his/her custody or possession, shall be and are the exclusive property of the
Company to be used by the Executive only in the performance of his/her duties
for the Company. All such materials or copies thereof and all tangible property
of the Company in the custody or possession of the Executive shall be delivered
to the Company, upon the earlier of (i) a request by the Company or
(ii) termination of his/her employment. After such delivery, the Executive shall
not retain any such materials or copies thereof or any such tangible property.
(c)    The Executive agrees that his/her obligation not to disclose or to use
information and materials of the types set forth in paragraphs (a) and (b)
above, and his/her obligation to return materials and tangible property set
forth in paragraph (b) above also extends to such types of information,
materials and tangible property of customers of the Company or suppliers to the
Company or other third parties who may have disclosed or entrusted the same to
the Company or to the Executive.





--------------------------------------------------------------------------------





5.2    Equitable Remedies. The restrictions contained in this Section 5 are
necessary for the protection of the business and goodwill of the Company and are
considered by the Executive to be reasonable for such purpose. The Executive
agrees that any breach of this Section 5 is likely to cause the Company
substantial and irrevocable damage which is difficult to measure. Therefore, in
the event of any such breach or threatened breach, the Executive agrees that the
Company, in addition to such other remedies which may be available, shall have
the right to obtain an injunction from a court restraining such a breach or
threatened breach and the right to specific performance of the provisions of
this Section 5, and the Executive hereby waives the adequacy of a remedy at law
as a defense to such relief.


6.    Other Agreements. The Executive represents that his/her performance of all
the terms of this Agreement and the performance of his/her duties as an employee
of the Company do not and will not breach any agreement with any prior employer
or other party to which the Executive is a party (including without limitation
any nondisclosure or non-competition agreement). Any agreement to which the
Executive is a party relating to nondisclosure, non-competition, or
non-solicitation of employees or customers is listed on Schedule A attached
hereto.
7.    Miscellaneous.
7.1    Notices. Any notice delivered under this Agreement shall be deemed duly
delivered four (4) business days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, or one business day after it is
sent for next-business day delivery via a reputable nationwide overnight courier
service, in each case to the address of the recipient set forth in the
introductory paragraph hereto. Either party may change the address to which
notices are to be delivered by giving notice of such change to the other party
in the manner set forth in this Section 7.1.


7.2    Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.


7.3    Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior agreements and understandings, whether
written or oral, relating to the subject matter of this Agreement.


7.4    Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.


7.5    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts (without reference
to the conflicts of laws provisions thereof), except as may be preempted by the
Employee Retirement Income Security Act of 1974, 29 U.S.C. §1001 et seq. Any
action, suit or other legal proceeding arising under or relating to any
provision of this Agreement shall be commenced only in a court of the
Commonwealth of Massachusetts (or, if appropriate, a federal court located
within Massachusetts), and the Company and the Executive each consents to the
jurisdiction of such a court. The Company and the Executive each hereby
irrevocably waives any right to a trial by jury in any action, suit, or other
legal proceeding arising under or relating to any provision of this Agreement.


7.6    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to the Company’s assets or business; provided, however,
that the obligations of the Executive are personal and shall not be assigned by
him/her.





--------------------------------------------------------------------------------







7.7    Waivers. No delay or omission by the Company in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion. Notwithstanding the foregoing, if the Company is merged
with or into a third party which is engaged in multiple lines of business, or if
a third party engaged in multiple lines of business succeeds to the Company’s
assets or business, then for purposes of Section 4.1(a), the term “Company”
shall mean and refer to the business of the Company as it existed immediately
prior to such event and as it subsequently develops and not to the third party’s
other businesses.


7.8    Captions. The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.


7.9    Severability. In case any provision of this Agreement shall be invalid,
illegal, or otherwise unenforceable, the validity, legality, and enforceability
of the remaining provisions shall in no way be affected or impaired thereby.


* * * * *


THE EXECUTIVE ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.
BJ’S WHOLESALE CLUB, INC.


 
/s/ Christopher Baldwin
 
/s/ Lee Delaney
Christopher Baldwin
Chief Executive Officer
 
Lee Delaney
President
 
 
 
ATTEST: /s/ Graham Luce
 
WITNESS: /s/ Graham Luce        
Graham Luce
Senior Vice President
General Counsel
 
Graham Luce
Senior Vice President
General Counsel














--------------------------------------------------------------------------------





SCHEDULE A


Agreements containing Restrictive Covenants
































































Schedule A
Executive’s initials ______


A0146175.3





